Order, Supreme Court, Bronx *241County (Bertram Katz, J.), entered November 1, 2001, which, in an action for personal injuries arising out of a slip and fall on sidewalk debris in front of defendant’s store, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment in defendant’s favor is precluded by an issue of fact as to whether the plastic strap on which plaintiff allegedly slipped had been wrapped around one of the boxes that defendant used to display merchandise on the sidewalk. We reject defendant’s argument that the existence of a corner newsstand, a frequently overflowing nearby garbage can and other possible sources of the strap requires summary judgment in its favor (compare, Hernandez v Menstown Stores, 289 AD2d 139; Stephens v J & J Hat Ctr., 248 AD2d 270; Montalvo v Western Estates, 240 AD2d 45, 47-48). Evidence that plaintiff fell very close to defendant’s display is significant (compare, Cregan v Greenlawn Plaza Corp., 269 AD2d 418). Concur— Williams, P.J., Tom, Saxe, Rosenberger and Wallach, JJ.